Lore, C. J.:
The Court have considered this motion to dismiss the certiorari and have reached a unanimous conclusion. Although we have ruled otherwise, I am quite convinced that the Court inadvertently made that ruling and we should take this prompt method of correcting ourselves. The basis, to some extent) of our action then was that this defective certificate should be brought to the attention of the Court by allegation of diminution) and that not having been done, there was no properly certified record before us, and, therefore, we ought to affirm the judgment below. But upon careful consideration of the arguments made, and looking over the whole ground, we think it is not a jurisdictional matter in any sense. It is a formal defect upon the part of the Justice in not properly certifying his record, and it would seem unreasonable for this Court to affirm the judgment below upon the *245¡ record sent up, although improperly certified to, if on the face of the record the judgment was manifestly wrong..
For that reason I am free to say there was error in the former ruling. This Court now unanimously hold, that the defective certificate of the Justice is not a jurisdictional matter, but a mere failure upon the part of the Justice to perform his duty, and we will make a peremtory order upon the Justice to send up a properly certified record, making a full copy of the entire record and pro- \ ceedings in the case, under seal, returnable the twenty-fourth of V this month. We should have the record properly certified before | acting upon it.
Mr, Hüles:—The suggestion has been made to me, if the 1 Court please, that the term of this Justice of the Peace has expired.
) Lore, C. J.:—Then we make the order upon the Justice of f the Peace who is his successor.